IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 6, 2008

                                       No. 06-31251                   Charles R. Fulbruge III
                                                                              Clerk

ROBERT CRAIG; CLARENCE E SPOTTSVILLE; BOBBIE J MCFARLAND

                                           Plaintiffs - Appellees-Cross-Appellants
v.

POLICE JURY GRANT PARISH; W C HOLLOWAY, Individually and as a
member of the Grant Parish Police Jury; JULIUS FRED SCOTT, Individually
and as a member of the Grant Parish Police Jury; MICHAEL L BROWN,
Individually and as a member of the Grant Parish Police Jury; DONNIE
BROWN, Individually and as a member of the Grant Parish Police Jury;
MARVIN DELONG, Individually and as a member of the Grant Parish Police
Jury; MELVIN E GENE ALLEN, Individually and as a member of the Grant
Parish Police Jury

                                           Defendants - Appellants-Cross-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:03-CV-147


Before BENAVIDES, CLEMENT and PRADO, Circuit Judges.
PER CURIAM:*
       Defendants appeal the district court’s denial of their motion for summary
judgment on the issue of immunity in their individual capacities. Plaintiffs


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-31251

cross-appeal the district court’s grant of the defendants’ motion for summary
judgment on a state law claim. We affirm in part and reverse in part.
                      I. FACTS AND PROCEEDINGS
      Youngblood Road was a loop-road north of Colfax, Louisiana that had an
access point to Louisiana Route 158 on its southern end and an access route to
Route 158 on its northern end. On April 11, 2002, the Grant Parish Police Jury
made and carried a motion to set a public hearing on May 9, 2002 to hear
comments on the abandonment of the maintenance of 1.3 miles of North
Youngblood Road. A notice was published in the Colfax Chronicle, the official
journal of the police jury. The hearing was held, but no members of the public
attended to comment. The jury subsequently voted unanimously to pass an
ordinance abandoning maintenance of a portion of the road. One resident owned
all of the property adjoining the closed portion of the road, and that closure
blocked the northern access to Route 158 so that Youngblood Road was no longer
a loop-road.
      The three plaintiffs who own immovable property which abuts Youngblood
Road, but not the abandoned portion of the road, filed suit. They named the
Grant Parish Police Jury and its members, individually and in their official
capacities, as defendants. The complaint, filed on January 27, 2003, alleged that
the abandonment constituted a taking without just compensation and that the
decision to abandon the road section was made without giving the plaintiffs
proper notice, thereby violating their constitutional due process rights and
subjecting the defendants to liability under 42 U.S.C. § 1983. The plaintiffs also
alleged that the abandonment was in violation of Louisiana law.
      On September 29, 2003, the defendants moved to dismiss the suit
pursuant to Federal Rule of Civil Procedure 12(b)(5) for insufficiency of service
of process and Rule 12(b)(6) for failure to state a claim. Among other arguments,
the defendants claimed that they were absolutely immune from liability for their

                                        2
                                 No. 06-31251

legislative activities.   The district court denied the defendants’ motion.
Regarding legislative immunity, the court concluded that the decision to
abandon the road was not one of general policy, nor did it affect anyone other
than those individuals who owned property along it. The court held that the
decision was administrative, not legislative, so legislative immunity did not
apply.
      The defendants appealed the denial of their motion. This Court affirmed
the district court, holding that “the pleading does not allege action necessarily
legislative in nature, as the district judge explained.” Craig v. Grant Parish
Police Jury, 108 F. App’x 899, 900 (5th Cir. 2004).
      During discovery, several depositions were taken of police jurors who were
serving terms at the time of abandonment. Police juror Michael Brown stated
that another juror, Marvin Delong, had moved to abandon the road, telling other
jury members that closing a portion of the road would save the jury money and
allow them to upgrade the portion of the road that remained open. Because
Grant Parish was one of the poorest parishes in the state, Brown explained that
closing part of the road to bring the remaining portion up to standard was part
of the stated reason for the closure. Brown stated that, although he had heard
rumors of drug activity along Youngblood Road, it was not mentioned at a police
jury meeting.
      Another police juror, Donnie Brown, indicated that the railroad company
had wanted the jury to close some crossings and Youngblood Road was the
crossing with the least amount of traffic. However, Randall Briggs, the Grant
Parish Manager at the time, had no recollection of any specific discussions with
the railroad company regarding the Youngblood Road crossing. He stated that
he had many discussions with the railroad about closing crossings and the
Youngblood crossing could have been one of those considered for closure because



                                       3
                                        No. 06-31251

of safety concerns. Delong testified that the railroad company had not asked for
any specific crossings to be closed.
      Police juror Bobby Chelette1 recalled that during the police jury’s
discussions regarding Youngblood Road, Delong only indicated that the reason
for closure was the savings that would accrue from stopping maintenance of that
portion of the road. Chelette testified that the police jury welcomed closing any
road because they had only two graders to grade about 200 miles of gravel roads
in his and Delong’s districts.
      Police juror W. C. Holloway stated that Delong or others cited the risk of
cows being hit by cars and incidents of drug-dealing on the road as justifications
for closure. However, Holloway did not recall any other reasons for closure or
why closure of only part of the road was proposed. Police juror Melvin Allen
testified that, at the meeting where the jury voted to close a portion of the road,
the police jurors discussed that the portion at issue was dangerous because of a
railroad crossing.
      Residents of the vicinity of Youngblood Road were also deposed. Richard
Crain testified that the road was used for drug-dealing before the abandonment
while it was still a loop-road. He owned a trailer park along the road and people
in the trailer park complained about the traffic to purchase drugs. Crain noted
that acts of vandalism and theft had occurred in the area, but testified that there
had been no problems since the road was closed.
      Irene Youngblood, another resident of Youngblood Road, testified that the
road had become a public road when the individual who owned the property on
both sides of it at the time had asked that it become a public road. When the
road was opened as a loop-road, drug-dealing and acts of vandalism started.
Youngblood had not spoken to Delong about the road closure. She indicated that



      1
          Chelette’s name is incorrectly spelled in his deposition as “Shalette.”

                                                4
                                  No. 06-31251

the police jury graded the road and maintained the ditches along it while it was
open.
        Todd Vallee owned the land on both sides of the portion of the road that
was closed. He testified that he was concerned about his own liability for failing
to fence in his cows to prevent accidents. He also indicated that the loop-road
was used by drug dealers, and reported that his wife had been offered marijuana
on the road while his children were in the car. Vallee had approached Delong’s
predecessor as police juror for his district about closing the loop-road, but the
juror refused.    Vallee testified that Delong and other jury members later
contacted him about closing the road to save money on maintenance, and that
he had no objection to closing it. Vallee also indicated that he had complained
to the jury about maintaining the road properly and providing police presence
on the road. Vallee had read a local article describing the decision to close the
road as political favoritism, but he denied his ability to obtain a political favor.
        Delong testified that the road abandonment issue was raised by Vallee
who left a message on his answering machine. He said that Vallee told him that
the road needed to be maintained or closed.             Delong asked the road
superintendent, Nick Slayter, to look at the road. According to Delong, Slayter
told him that it would require several thousand dollars of maintenance. Slayter
testified that he never gave Delong cost estimates, but that he did tell Delong
that the road needed work performed on it. “[I]t needed grading and . . . a few
loads of pit run, just routine maintenance.”
        Plaintiff Robert Craig, who owned property along Youngblood Road,
testified that he only had access to his property from the southern entrance to
Youngblood Road. The closure of the northern access to Youngblood Road forced
him to travel an additional 1.5 miles to access his property.
        On September 5, 2006, the defendants moved for summary judgment.
Among other arguments, they claimed that they were entitled to absolute


                                         5
                                  No. 06-31251

legislative immunity. In a footnote, they argued in the alternative that they
were entitled to qualified immunity and absolute quasi-judicial immunity.
      The district court denied the defendants’ immunity claims, stating:
      [W]e find, pursuant to the Fifth Circuit’s ruling on defendants’
      earlier appeal . . . , that no such immunity is applicable in this case,
      as the act contemplated in plaintiffs’ complaint is not legislative in
      nature. We find, as did the Fifth Circuit, that the abandonment of
      the northern portion of Youngblood Road was an act relating to only
      a few individuals and was undertaken on the basis of specific facts.
      Therefore, we decline to depart from the findings of the Fifth Circuit
      and will not apply absolute legislative immunity to defendants in
      this matter.
Craig v. Grant Parish Police Jury, No. 03-0147, slip op. at 4 (W.D. La. Oct. 25,
2006). The district court granted the defendants’ motion for summary judgment
on the state law claim, finding that the defendants’ decision to abandon the road
was not arbitrary and capricious. Id. at 9.
      The defendants appealed and the plaintiffs cross-appealed.
                         II. STANDARD OF REVIEW
            This court reviews grants and denials of summary judgment
      de novo, applying the same standards as the district court.
      Summary judgment is proper when there is no genuine issue
      regarding any material fact and the moving party is entitled to
      judgment as a matter of law. Facts are material if they might affect
      the outcome of the lawsuit under the governing law. All facts and
      inferences must be viewed in the light most favorable to the
      nonmoving party.
United States v. Corpus, 491 F.3d 205, 209 (5th Cir. 2007) (internal citations
omitted).
                               III. DISCUSSION
      As an initial matter, both parties conceded at oral argument that the
defendants would not be liable in their individual capacities for a takings claim.
Thus, there is no need for us to determine whether that claim is ripe for this
Court to have jurisdiction over it under Williamson County Regional Planning

                                         6
                                  No. 06-31251

Commission v. Hamilton Bank of Johnson City, 473 U.S. 172, 195 (1985) and
Urban Developers LLC v. City of Jackson, Mississippi, 468 F.3d 281, 292–93 (5th
Cir. 2006).
A.    Absolute Legislative Immunity
      “The principle that legislators are absolutely immune from liability for
their legislative activities has long been recognized in Anglo-American law.”
Bogan v. Scott-Harris, 523 U.S. 44, 48 (1998). “Recognizing this . . . tradition,
[the Supreme Court has] held that state and regional legislators are entitled to
absolute immunity from liability under § 1983 for their legislative activities.” Id.
at 49. The Supreme Court has also held that “local legislators are . . . absolutely
immune from suit under § 1983 for their legislative activities.” Id. This Circuit
has extended “legislative immunity against damages in their individual
capacities” to police jurors. Calhoun v. St. Bernard Parish, 937 F.2d 172, 174
(5th Cir. 1991).
      “Not all actions taken by an official with legislative duties, however, are
protected by absolute immunity—only those duties that are functionally
legislative.” Hughes v. Tarrant County Tex., 948 F.2d 918, 920 (5th Cir. 1991).
“Whether an act is legislative turns on the nature of the act, rather than on the
motive or intent of the official performing it.” Bogan, 523 U.S. at 54. This
Circuit has applied guidelines borrowed from the First Circuit to determine if an
act is legislative. Hughes, 948 F.2d at 921. The First Circuit examines the
“nature of the facts used to reach the given decision,” then “focuses on the
particularity of the impact of the state of action.” Cutting v. Muzzey, 724 F.2d
259, 261 (1st Cir. 1984) (internal quotations omitted). Applying these tests and
other precedent as guidelines in Hughes, this Circuit held that a county
commissioners court did not engage in a legislative act when it decided not to
pay a court clerk’s private attorney’s fees in a contempt proceeding because such
a payment violated local law. Hughes, 948 F.2d at 919, 921.

                                         7
                                   No. 06-31251

      In Bryan v. City of Madison, Mississippi, this Circuit applied the same
guidelines as in Hughes to evaluate a series of actions by local officials regarding
a proposed apartment development. 213 F.3d 267, 273 (5th Cir. 2000). This
Circuit held that the mayor’s vetoes of the city board’s determination that the
development plan satisfied city zoning ordinances or building requirements was
non-legislative, because this decision did not determine policy but, rather,
“entered the realm of ‘enforcement’ with respect to ‘approval of a specified
proposed’ plan.” Id. The mayor’s decisions to delay the board’s approval of
proposed development plans at various board meetings was also held to be non-
legislative because “[t]he point at issue in those meetings was specifically and
particularly related to the proposed development.” Id. at 274. The mayor’s and
board members’ decision to vote to apply for a rezoning was determined to be
non-legislative because private citizens could make the same application and,
thus, the act was “more like ad hoc decisionmaking than the formulation of a
policy.” Id. However, this Circuit did grant legislative immunity for events at
a board meeting where the mayor placed a rezoning decision on the agenda.
Despite being “irregular and inappropriate,” these activities “were still
legislative in nature because they involved a rezoning provision.” Id.
      As an initial matter in our analysis, it is clear that the district court erred
in relying on this Circuit’s previous limited holding that “the pleading does not
allege action necessarily legislative in nature” as the basis for its decision to
deny the defendants’ motion for summary judgment. Craig v. Grant Parish
Police Jury, 108 F. App’x 899, 900 (5th Cir. 2004). Although a denial of a motion
to dismiss and denial of a motion for summary judgment are reviewed similarly,
a district court may not dismiss a case for failure to state a claim pursuant to
Rule 12(b)(6) unless it appears beyond doubt that the plaintiff can prove no
plausible set of facts that would entitle him to relief. Bell Atl. Corp. v. Twombly,
127 S. Ct. 1955, 1968 (2007). A motion for summary judgment may be granted

                                         8
                                  No. 06-31251

if “there is no genuine issue regarding any material fact and the moving party
is entitled to judgment as a matter of law.” United States v. Corpus, 491 F.3d
205, 209 (5th Cir. 2007). This Circuit did not review the absolute legislative
immunity issue under the summary judgment standard, so the district court’s
reliance on that holding was in error.
      Based upon a review of the record, there is no genuine issue regarding any
material fact. The decision to abandon a portion of Youngblood Road was
initiated by police juror Marvin Delong after receiving complaints from Todd
Vallee. Vallee had a personal interest in having the road closed because of his
own liability for his cattle and concerns about drug activity on the road. He
expressed his concerns to Delong about the need to maintain the road and to
provide police presence on the road. When raising the issue to abandon the road
to his fellow police jurors, Delong noted that it would allow the jury to save
money to upgrade other portions of the road. Although the plaintiffs dispute
whether Delong received an estimate from the road superintendent that it would
cost several thousand dollars to maintain the road, they concede that the road
superintendent told Delong that the road would need grading and pit run as
routine maintenance. The police jurors’ decision to close the road was at least
in part related to the allocation of Grant Parish’s limited resources.
      This Circuit “did not choose any one of [the] particular standards [in
Hughes], but instead used them as general guidelines.” Bryan, 213 F.3d at 273.
Because of the size and economic status of Grant Parish, we note that the
specific holdings from the Supreme Court’s and this Circuit’s precedents are
more helpful than the Hughes guidelines in deciding whether the jury’s actions
were legislative in nature. In Bogan v. Scott-Harris, the Supreme Court held
that city officials were entitled to legislative immunity in deciding to eliminate
an employee’s position in anticipation of a reduction in state aid. 523 U.S. 44,
46–47, 56. That action was taken while charges of racial and ethnic slurs that

                                         9
                                   No. 06-31251

the employee had filed against another employee were pending. Id. at 46–47.
The Court rejected the court of appeals’ reliance on the officials’ subjective
intent, but pointed out that “[t]he privilege of absolute immunity would be of
little value if [legislators] could be subjected to the cost and inconvenience and
distractions of a trial upon a conclusion of the pleader . . . .” Id. at 54 (internal
quotations omitted). The Court reasoned that the officials’ actions were “integral
steps in the legislative process.” Id. at 55. There was no need to determine if the
      formally legislative character of petitioners’ actions [was] alone
      sufficient to entitle petitioners to legislative immunity, because here
      the ordinance, in substance, bore all the hallmarks of traditional
      legislation. [It] reflected a discretionary, policymaking decision
      implicating the budgetary priorities of the city and the services the
      city provides to its constituents.
Id. at 55–56. Also, the ordinance involved eliminating an entire position, not
firing a particular employee. Id. at 56.
      Like the officials in Bogan, the police jury here conducted “integral steps
in the legislative process” by passing an ordinance and deciding to cease
maintenance on a road, ostensibly to save money.                Bogan rejects the
consideration of subjective intent, such as Delong’s alleged intent to help Todd
Vallee. Objectively, the police jury passed an ordinance implicating the fiscal
priorities of the parish, which bears “the hallmarks of traditional legislation.”
      The actions of the Grant Parish Police Jury are analogous to the actions
taken by the police jury in Calhoun v. St. Bernard Parish, 937 F.2d 172 (5th Cir.
1991). In that case, the police jury enacted moratoria to prevent the building of
low- to moderate-income housing, but ultimately issued a building permit which
was limited to housing for the elderly. Id. at 173. St. Bernard Parish’s actions
were determined to be legislative acts. Id. at 174. Similarly, the Grant Parish
officials here passed an ordinance deciding to abandon maintenance of a portion
of a road. Grant Parish’s actions have an additional hallmark of legislation


                                         10
                                  No. 06-31251

because they involved the allocation of parish resources, a traditional legislative
activity. Bogan, 523 U.S. at 55–56.
      The Grant Parish officials’ actions are also analogous to the decision by the
mayor in Bryan v. City of Madison, Mississippi to place a rezoning decision on
the board of aldermen’s agenda, which was held to be a legislative act. 213 F.3d
267, 274 (5th Cir. 2000). Like the mayor’s placement of a rezoning decision on
the agenda at an unscheduled meeting, Delong’s motion to close the road was a
formal act within his powers as a legislator. The Grant Parish officials’ actions
have the additional formal characteristics of a legislative act in that they had a
public hearing on the matter and later voted to pass an ordinance abandoning
maintenance.
      Because the Grant Parish Police Jury’s actions of receiving a complaint
from a resident, discussing the issue at a meeting, holding a public hearing on
the issue, and passing an ordinance were integral steps in the legislative
process, and, because the ordinance, in substance, bore the traditional hallmark
of legislation by implicating the parish’s budgetary considerations, the
abandonment was a legislative act. The police jurors are therefore entitled to
absolute legislative immunity in their individual capacities.
B.    Qualified Immunity
      Notwithstanding the police juror’s absolute legislative immunity, we hold
they are also entitled to qualified immunity. “The well-established test for
qualified immunity requires [this Court] to engage in a two-step inquiry. First,
[this Court] must determine whether a public official’s conduct deprived a § 1983
plaintiff of a ‘clearly established’ constitutional or statutory right.” Sanchez v.
Swyden, 139 F.3d 464, 466 (5th Cir. 1998) (citing Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982)). “The contours of the right must be sufficiently clear that a
reasonable official would understand that what he is doing violates that right.”
Anderson v. Creighton, 483 U.S. 635, 640 (1987).

                                        11
                                   No. 06-31251

      “Second, a public official may successfully assert the defense of qualified
immunity even though the official violates a person’s civil rights, provided the
official’s conduct was objectively reasonable.” Sanchez, 139 F.3d at 467.
“Whether an official’s conduct is objectively reasonable depends upon the
circumstances confronting the official as well as ‘clearly established law’ in effect
at the time of the official’s actions.” Id. (citing Anderson, 483 U.S. at 641). “The
subjective intent of the public official is irrelevant, and the official’s knowledge
of the relevant law need not rise to the level of a ‘constitutional scholar.’” Id.
(citing Harlow, 457 U.S. at 815–17).
      “Notice by mail or other means as certain to ensure actual notice is a
minimum constitutional precondition to a proceeding which will adversely affect
the liberty or property interests of any party, whether unlettered or well versed
in commercial practice . . . .” Mennonite Bd. of Missions v. Adams, 462 U.S. 791,
800 (1983). The Supreme Court’s decision in Mennonite involved the notice due
the holder of a mortgage on property sold at a tax sale. Id. at 792–94.
      The plaintiffs argue that their due process rights were violated because
the police jury did not mail them notice of the public hearing regarding the
abandonment of a portion of Youngblood Road that did not abut their property.
The property right at issue in Mennonite was a mortgage. If the plaintiffs here
were naked owners or mortgage holders of the portion of Youngblood Road that
was closed, then they may similarly have a clearly established due process right
to notice by mail of the police jury’s proceedings. However, plaintiffs concede
that under Louisiana law, naked ownership of the public roads is held by the
state or its political subdivisions. A review of Supreme Court and Fifth Circuit
precedent yields no case where notice by mail was extended to anyone other than
individuals with an actual ownership interest, such as naked owners,
mortgagees, and creditors. The due process right of notice by mail has not been
extended to owners of property adjacent to a property that was the subject of a

                                         12
                                  No. 06-31251

proceeding. Consequently, it would not have been sufficiently clear to the police
jurors that they were violating the rights the plaintiffs claim because their
property does not even abut the portion of the road that was abandoned.
      The plaintiffs argue that three Louisiana cases give them a property
interest in public roads. Jones Island Realty Co. v. Middendorf involved a
defendant who had constructed a building on land fronting a highway. 185 So.
881 (La. 1939). The owner of the land had given the state only a servitude for
the highway and was still the owner of the highway and the property on which
the defendant had built. Id. at 882. The plaintiff quotes dicta from that case,
which the court quoted from a secondary source, noting that “[a]n abutting
owner has . . . certain private rights which arise from his ownership of property
contiguous to the highway.” Id. (internal quotations omitted). That language
may suggest other rights, such as a general right of use or access, but does not
clearly establish that the abutting owner has an ownership interest in public
property.
      Neither City of New Orleans v. Carrollton Land Co., 60 So. 695 (La. 1913),
nor Giambelluca v. Parish of St. Charles, 687 So. 2d 423 (La. App. 1996), are
applicable. Carrollton Land Co. states that public things are held for public use,
but the issue in that case concerned whether a city owned property of which a
company had taken possession. 60 So. at 696. Giambelluca holds that members
of the public may challenge the abandonment of a public road. 687 So. 2d at 428.
Those cases suggest a right to use in public property, but do not in any way
clearly establish an ownership interest in public things that would require notice
by mail.
      The plaintiffs’ argument runs contrary to basic Louisiana property law
principles. The Louisiana Supreme Court has explained that “things” are
divided into (1) common things, (2) public things, and (3) private things. City of
New Orleans v. T. L. James & Co., 685 So. 2d 111, 112 (La. 1997). The court

                                       13
                                       No. 06-31251

noted “‘public things are insusceptible of private ownership.’” Id. (quoting A. N.
Yiannopoulos, 2 Louisiana Civil Law Treatise—Property § 45 (3d ed. 1991)).
“Immovable property owned by a political subdivision in its capacity as a public
person is public property . . . .” Id. at 113. The plaintiffs’ attempt to weave
together language from three cases does not clearly establish that the plaintiffs
had an ownership interest that rises to the level of a naked owner, creditor, or
mortgagee, in a public road, particularly a portion of the road that did not even
abut their property.
       At oral argument, the plaintiffs relied on Simi Investment Co. v. Harris
County, Texas, as establishing a property right in a public street. 236 F.3d 240,
250 (5th Cir. 2000). They are correct that, under Texas law, an abutting
property has an easement of access to a public street which is a property right
constitutionally protected under the Fourteenth Amendment. Id. We assume
without deciding that Louisiana law establishes a similar servitude. However,
no precedent clearly establishes that such a servitude entitles its owner to notice
by mail. It is not clearly established that the notice provided by the police jurors
in the local newspaper was insufficient for owners of property that abuts a public
road where a portion of the road, not adjacent to their property, is being
abandoned.
       Finally, the police jury’s actions were objectively reasonable.                   They
published notice in their official journal, the Colfax Chronicle, and at least one
police jury member spoke to some residents of Youngblood Road. Publication in
the Colfax Chronicle was the police jury’s established procedure for giving notice
of a road abandonment proceeding. The police jurors were entitled to qualified
immunity in their individual capacities.2



       2
       Because this Court holds that the police jurors are entitled to legislative and qualified
immunity, there is no need to address the issue of quasi-judicial immunity.

                                              14
                                   No. 06-31251

C.    Improper Abandonment
      The plaintiffs also bring a claim of improper abandonment under
Louisiana law.
            In order to determine state law, federal courts look to final
      decisions of the highest court of the state. When there is no ruling
      by the state’s highest court, it is the duty of the federal court to
      determine as best it can, what the highest court of the state would
      decide.
Transcon. Gas Pipe Line Corp. v. Transp. Ins. Co., 953 F.2d 985, 988 (5th Cir.
1992). Louisiana law states:
      The parish governing authorities and municipal corporations of the
      state, except the parish of Orleans, may revoke and set aside the
      dedication of all roads, streets, and alleyways laid out and
      dedicated to public use within the respective limits, when the
      roads, streets, and alleyways have been abandoned or are no longer
      needed for public purposes.
LA. REV. STAT. ANN. § 48:701. “This statute plainly confers discretionary power
upon the appropriate authorities to revoke the dedication of roads, streets and
alleyways.” State ex rel. Torrance v. City of Shreveport, 93 So. 2d 187, 189 (La.
1957). However, “any interested party may challenge as unreasonable and
arbitrary the abandonment of a public roadway by the governing body of a
parish or municipality.” Luneau v. Avoyelles Parish Police Jury, 196 So. 2d 631,
633 (La. App. 1967). In reviewing such decisions, “the courts require that the
plaintiff allege and prove that the action of the governing body was capricious
or arbitrary or based upon substantially incomplete or incorrect information.”
Id. A court “may examine the circumstances surrounding the abandonment of
a permanent roadway to determine whether at the time of the governing body’s
decision to abandon the road the roadway has been abandoned or is no longer
needed for public purposes.” Id.
      The Louisiana Court of Appeal, Third Circuit held that a police jury acted
arbitrarily and capriciously in abandoning a roadway when only one police juror

                                       15
                                  No. 06-31251

had firsthand knowledge about the use of the road. Id. The court noted in
Luneau that the trial judge had found that “there was a definite and continuing
need for this particular road.” Id. at 634. Also, it could find “no case upholding
the abandonment of an established and well-maintained public road, and
certainly not where that road constitutes the only means whereby an abutting
landowner may enter or leave his property.” Id.
      Similarly, in Sylvester v. St. Landry Parish Police Jury, the court held that
a policy jury’s abandonment of a public road was arbitrary and capricious. 461
So. 2d 534, 539 (La. App. 1984). The court noted that the jurors voted without
any knowledge of the roadway, except for the one juror who had presented the
abandonment measure because his ward lacked funds to maintain the road. Id.
at 538. The other jurors were not even aware that the road was the subject of
litigation regarding its dedication as a public road and stated that, “if they had
been better informed, they would have probably voted differently.” Id. at 538.
Although the court here did not note this fact in its analysis, the road at issue
was the only access to one party’s property. Id. at 535.
      The Louisiana Third Circuit held an abandonment of an alley to be
arbitrary and capricious after adjoining property owners had testified to “weekly
and daily use of the alley” and one owner, a bank, paid to have the alley paved.
Am. Sec. Bank of Ville Platte v. Rebokus, 527 So. 2d 71, 73 (La. App. 1988).
Approximately 150 of the bank’s customers “signed petitions to keep the alley
open, stating that it was necessary for access to the Bank’s drive-through
window.” Id.
      It is not disputed that (1) the police jury considered the cost of
maintenance in its decision to abandon a portion of Youngblood Road, (2) the
plaintiffs’ properties did not abut the portion of the road that was closed, and (3)
the plaintiffs had access to their properties through the portion of the road that
remained open.

                                        16
                                  No. 06-31251

      Although there are no Louisiana Supreme Court cases directly on point to
guide us, we find the Louisiana Third Circuit cases to be persuasive in
determining what the state’s highest court would decide. The Grant Parish
Police Jury’s decision has one similarity with two of the three cases cited where
a police jury’s abandonment decision was arbitrary and capricious. Like the
police juries in Luneau and Sylvester, only one police juror had significant
knowledge about the road and he presented the measure to close the road. Like
the presenting juror in Sylvester, Delong claimed that the closure would save the
parish money.
      However, the Grant Parish decision is significantly different in other
aspects from those cases. Most importantly, the closed portion of Youngblood
Road was not the only access to the plaintiffs’ properties as it was in Sylvester
and Luneau. The Grant Parish plaintiffs have not been denied access to their
properties by the closure; rather, they have been denied a second access route
that is, at times, more convenient. Thus, there is no definite and continuing
need for the closed portion of Youngblood Road, unlike the road in Luneau.
Unlike the police jury in Sylvester, the Grant Parish police jurors have not
indicated that they would have voted differently had they been presented with
other facts. To the contrary, they have indicated additional reasons supporting
their original decision, such as deterring criminal activity and promoting safety.
Although the record does not show definitively that those issues were considered
by the jury in its decision, it does distinguish this case from Sylvester and
suggests that the Grant Parish decision was not arbitrary and capricious.
      Finally, the Grant Parish decision differs significantly from that in
Rebokus where 150 customers claimed they used the closed alley to access a
bank’s drive-through window. The facts concerning the use of the northern
portion of Youngblood Road in a rural part of Grant Parish differ significantly



                                       17
                                  No. 06-31251

from the continuing need to use an alley for access to a substantial portion of a
bank’s business.
      Therefore, we hold the Grant Parish Police Jury’s decision to abandon
maintenance on the northern portion of Youngblood Road was reasonable, and,
therefore, the police jury’s abandonment of the roadway was proper.
                               IV. CONCLUSION
      The district court’s denial of the defendant’s motion for summary judgment
on the issue of absolute legislative immunity is REVERSED. The district court’s
denial of the defendant’s motion for summary judgment on the issue of qualified
immunity is REVERSED. The district court’s grant of the defendant’s motion
for summary judgment on the issue of whether the police jury’s decision was
arbitrary and capricious is AFFIRMED. The case is REMANDED for resolution
of the plaintiffs’ Fifth Amendment and Fourteenth Amendment takings and due
process claims against the police jury and its members in their official capacities.




                                        18